IN THE SUPREME COURT OF THE STATE OF NEVADA


                 BENNETT GRIMES,                                         No. 67598
                 Appellant,
                 vs.
                 THE STATE OF NEVADA,
                 Respondent.                                                     FILED
                                                                                 FEB 2 6 2016
                                                                              TRACE K. UNDEMAN
                                                                            CLERK' 1_1PREME COURT

                                         ORDER OF AFFIRMANCE                BY
                                                                                 DEPUTY CLERK



                             This is an appeal from a district court order denying a motion
                 to correct an illegal sentence. Eighth Judicial District Court, Clark
                 County; Michelle Leavitt, Judge.
                             Appellant Bennett Grimes argues that the district court
                 abused its discretion in denying his motion to correct an illegal sentence,
                 pursuant to NRS 176.555, because ex post facto and due process violations
                 rendered his sentence illegal. Without considering the merits of any
                 claims raised in the motion, we conclude that the district court did not
                 abuse its discretion because Grimes's claims fall outside the narrow scope
                 of claims permissible in a motion to correct an illegal sentence.              See
                 Edwards v. State, 112 Nev. 704, 708, 918 P.2d 321, 324 (1996); see also
                 Haney v. State, 124 Nev. 408, 411, 185 P.3d 350, 352 (2008) (reviewing a
                 district court's decision denying a motion to correct an illegal sentence for
                 an abuse of discretion). Specifically, Grimes does not allege facial




SUPREME COURT
     OF
   NEVADA

(0) 1947A   4e
                                                                                     119-06/20
                 invalidity of the sentence and has not demonstrated that the court was
                 without jurisdiction. Therefore, we
                             ORDER the judgment AFFIRMED.




                                                                               J.
                                                   Hardesty


                                                       Or'
                                                    Saitta


                                                                               J.




                 cc:   Hon. Michelle Leavitt, District Judge
                       Clark County Public Defender
                       Law Offices of Gamage & Gamage
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    e